Dear Mr. Keller:
Your request for an Attorney General's opinion has been assigned to me for research and reply. You have asked our office to advise you regarding the registration of voters in compliance with the National Voter Registration Act ["NVRA"] and the Louisiana mail voter registration application form, as follows:
  1. Is it permissible for a Registrar of voters to actively participate in voter registration drives that are  jointly sponsored by community and political organizations?  Employees of the Registrar's office would be required to register voters on site during the length of the drive.
  2. In Orleans Parish, local colleges, universities, public high schools and numerous state agencies are mandated by the NVRA to take voter registrations and forward the completed ones to the registrar's office to be processed. The registrar's office can not interfere with their operation, correct?
  3. Can the leader of a civic or religious organization or an elected official or a concerned citizen mandate the registrar to conduct a voter registration drive regardless of the circumstances? For example, (1) During the week of absentee voting in person followed by the week of the election; (2) night registration; and (3) when the office is limited on personnel and can not accommodate the request.
As you are aware, the Election Code prohibits the registrar of voters from participating or engaging in political activity:
  A. No registrar of voters, deputy registrar, or other employee of a registrar   shall participate or engage in:  political activity, including his own or any other candidacy for election to public office; membership on any national, state, or local committee of a political party or faction; making or soliciting contributions for any political party, faction, or candidate; taking active part in the management of the affairs of a political party, faction, candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately and to cast his vote as he desires. As used in this Section, the term `political activity' shall have the meaning ascribed to it in Article X, Section 9(C) of the Constitution of Louisiana.
*  *  *
R.S. 18:62.
The constitution describes "political activity" as "[a]n effort to support or oppose the election of a candidate for political office or to support a particular political party in an election." LSA-Const. Art. X, § 9(C) (1974).
The Election Code provides several ways in which a person can register to vote:  in person, by mail, or through a voter registration agency. A registrar can only register a person in his office or in a mobile registration unit, as provided for in R.S. 18:131   133. Specifically, R.S. 18:133 provides for the registration of voters at a mobile registration unit as follows:
  E. In each parish, the parish governing authority may provide for one or more mobile registration units for the registration of voters within the parish, which shall be at the expense of the parish governing authority. The registration books shall not be carried in any such mobile unit. In each of these parishes the registrar shall activate the mobile registration units wherever he deems it necessary in order to afford maximum registration service to the residents of the parish. The locations of these units shall be determined by the registrar. Each mobile unit shall be equipped with a fire extinguisher.
  The provisions of this Subsection shall not be construed to allow house-to-house registration of voters.
Reading laws on the same subject matter in reference to each other, as required by Civil Code article 13, it is our opinion that a registrar is authorized to conduct voter registration drives by way of a mobile registration unit, as the registrar deems it necessary and not in violation of the political activity prohibitions of the Election Code and Louisiana Constitution. Therefore, in response to your first question, it is our opinion that it is only permissible for a registrar to actively participate in a voter registration drive sponsored by community and political organizations if the registrar deems his participation necessary and not in violation of the political activity prohibitions of the Election Code and Louisiana Constitution, but that the registrar has no such obligation under the law to participate.
With regard to your second question, assuming these agencies listed are designated voter registration agencies in accordance with R.S. 18:116, the register is required to accept voter registration application forms from all designated voter registration agencies and register the applicant if the information establishes that the applicant meets the requirements for registration. R.S. 18:116(E)(1). In response to your third question, it is our opinion that the registrar can not be mandated to conduct a voter registration drive by anyone, as the law does not require same. The only requirement with regard to organized voter registration drives is that mail voter registration forms as required by the NVRA are to be made available by the Commissioner of Elections office for distribution through governmental and private entities, with particular emphasis on making them available for organized voter registration programs. 42 U.S.C. § 1973gg-4.
Trusting that this opinion answers and addresses all of your questions and concerns, we remain
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             _________________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Cc: Department of Elections  Registration
Date Released:  February 18, 2003